 



EXHIBIT 10.10

AWARD NOTICE
AND
INCENTIVE STOCK OPTION AGREEMENT

     THIS AWARD NOTICE AND INCENTIVE STOCK OPTION AGREEMENT (“Agreement”) is
effective as of the Date of Grant of the Option (as described below) by and
between Interstate Bakeries Corporation, a Delaware corporation (“IBC”), and
                   an employee of IBC or a Subsidiary of IBC (the “Optionee”).

     Terms which are used in this Agreement that have not been defined have the
definitions provided in IBC’s 1996 Stock Incentive Plan (the “Plan”) in effect
as of the date of this Agreement. A copy of the Plan is available upon request
from IBC.



1.   Award Notice       The Optionee has been granted by IBC, subject to the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the right and option to purchase from IBC all or any part of the following (the
“Option”);

               shares of Common Stock of IBC (the “Shares”) Exercise Price: $
              per share (the “Exercise Price”) Date of grant:
                   



    The Option may be exercised in accordance with the following schedule
(unless terminated or accelerated as described below):

              The Option May Be     Exercised With Respect     to the Following
On or After This Date   Number of Shares

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                                             , 200_
                                             , 200_
                                             , 200_



    The Option shall expire as of 11:59 p.m. on                 (the “Option
Expiration Date”), such date being ten (10) years from the Date of Grant (unless
previously terminated or to the extent previously exercised).



2.   Tax Treatment       This Option is intended to meet the requirements of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”) and
qualify as an “incentive stock option.”

 



--------------------------------------------------------------------------------



 





    However, Section 422 of the Code limits the value of Option Shares which can
be granted to an Optionee and receive favorable tax treatment as an incentive
stock option. Accordingly, if as a result of any acceleration of vesting under
Section 6 of this Agreement, the Option first becomes exercisable for more than
$100,000 worth of Common Stock (determined as of the Date of Grant) in any
calendar year, only the first $100,000 worth of Common Stock (based on its Fair
Market Value at the Date of Grant) will be treated as incentive stock options
under Code Section 422 and the remainder will be treated as nonqualified stock
options.   3.   Option Exercise Procedure       To exercise the Option the
Optionee must notify IBC, prior to the expiration or termination of this Option,
of his or her desire to exercise the Option or deliver to IBC a written Notice
of Election to Exercise Option (either such method being referred to as the
“Notice”). IBC will confirm the Notice and the Fair Market Value of the Shares
on the date of exercise (the date of exercise being the date that IBC receives
the Notice, or as soon thereafter as practicable) in correspondence to the
Optionee. The Notice must be accompanied by payment (as described below in
Section 4) of the Exercise Price for the Shares with respect to which the Option
is being exercised, together with payment of any necessary withholding taxes.  
4.   Payment of the Exercise Price       The Exercise Price shall be paid, at
the election of the Optionee (a) in cash, or by check, bank draft or money order
payable to the order of IBC; (b) in shares of previously acquired Common Stock,
duly endorsed and free of any restrictions and encumbrances; or (c) in any
combination of (a) or (b). If Common Stock is to be used to pay the Exercise
Price pursuant to paragraphs (b) or (c) above, then such Common Stock must have
been owned by the Optionee for at least six (6) months.   5.   Restrictions on
Transfer       The Optionee is not permitted to sell, transfer, assign, pledge,
or encumber this Option, except for transfer by will or the laws of descent and
distribution. Any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of the Option, or to subject the Option to execution, attachment or
similar process, except as permitted in this Section 5, shall be void and
ineffective, shall give no right to any purported transferee, and may, at the
discretion of the Committee, result in the Option being forfeited.   6.   Other
Option Conditions



  (a)   If the Optionee retires from his or her employment with IBC or a
Subsidiary of IBC on or after attaining age 60 but before the Option Expiration
Date, this Option shall fully vest and the Option may be exercised by the
Optionee within the period ending on the first to occur of (A) the date which is
three months following the retirement date or (B) the Option Expiration Date.

2



--------------------------------------------------------------------------------



 





  (b)   If the Optionee’s employment with IBC or a Subsidiary of IBC is
terminated on account of the elimination of the Optionee’s position by IBC or a
Subsidiary of IBC, this Option shall fully vest and the Option may be exercised
by the Optionee within the period ending on the first to occur of (A) the date
which is three months following the termination of employment or (B) the Option
Expiration Date.     (c)   If the Optionee’s employment with IBC or a Subsidiary
of IBC is terminated before the Option Expiration Date for any reason other than
(i) retirement on or after age 60 of the Optionee, (ii) the elimination of the
Optionee’s position by IBC or a Subsidiary of IBC, (iii) death of the Optionee,
(iv) the “disability” (as defined in Section 22(e)(3) of the Code) of the
Optionee or (v) on account of any act of fraud, intentional misrepresentation,
embezzlement, misappropriation, or conversion of assets or opportunities of IBC
or any of its Subsidiaries (in which case the Option, regardless of the extent
to which it is otherwise exercisable, shall be completely and immediately
cancelled pursuant to the Plan), then the Option may be exercised to the extent
the Optionee was entitled to exercise such Option at the date of termination,
within a period ending on the earlier to occur of (A) the date which is three
months following the termination of employment, provided that such three month
period shall be extended to one year following the termination of the Optionee’s
employment where the Optionee dies within three months of termination of
employment, or (B) the Option Expiration Date. Any Option or portion thereof not
yet exercisable at the date of termination shall be immediately cancelled on
such date of termination.     (d)   If the Optionee dies before the Option
Expiration Date and is employed by IBC or a Subsidiary of IBC at the time of
death, this Option shall fully vest and the Option may be exercised within a
period of one year following the date of death (if otherwise prior to the Option
Expiration Date), by the executor or the administrator of the estate of the
Optionee, or by the person or persons who shall have acquired the Option
directly from the Optionee by bequest or inheritance.     (e)   In the event of
the termination of the Optionee’s employment because of the “disability” (as
defined in Section 22(e)(3) of the Code) of the Optionee, this option shall
fully vest and the Option may be exercised within a period ending on the earlier
to occur of (A) the date which is twelve months following the termination of
employment, or (B) the Option Expiration Date.     (f)   Upon the occurrence of
a Change of Control Event, this Option, to the extent it has not previously been
cancelled or exercised, shall fully vest and shall be deemed to be exercised in
full and, without any action on the Optionee’s part, IBC, its successor or the
entity instituting the Change of Control Event, as the case may be, shall
purchase the remaining Shares subject to the Option at a purchase price equal to
either (i) the difference between the aggregate Exercise Price and the aggregate
price per share to be paid on the Shares subject to the

3



--------------------------------------------------------------------------------



 





      Option in the merger or consolidation which caused the Change of Control
Event or (ii) the difference between the aggregate Exercise Price and the Fair
Market Value of the Shares subject to the Option on the date of the Change of
Control Event, as applicable. Immediately upon the occurrence of a Change of
Control Event, this Option shall terminate regardless of whether or not the
Optionee is entitled to a payment pursuant to the foregoing formula.



7.   Miscellaneous



  (a)   The Committee may allow the Optionee to pay the amount of taxes required
by law to be withheld as a result of the exercise of the Option (i) in cash, or
by check, bank draft or money order payable to the order of IBC, or (ii) by
allowing the Optionee to deliver to IBC, shares of Common Stock having a Fair
Market Value, on the date of payment, equal to the amount of such required
withholding taxes. To the extent the Optionee fails to satisfy the above
withholding obligation, IBC shall, to the extent permitted by law, have the
right to deduct from any payments of any kind otherwise due to the Optionee, any
such withholding taxes.     (b)   The Optionee shall have no rights as a
shareholder with respect to any shares of Common Stock subject to this Option
prior to the date of issuance to him of a certificate for such shares.     (c)  
The Optionee agrees to be bound by all of the terms and provisions of the Plan.
The terms of the Plan as it presently exists, and as it may hereafter be
amended, are deemed incorporated herein by reference, and any conflict between
the terms of this Agreement and the terms and provisions of the Plan shall be
resolved by the Committee, whose determination shall be final and binding on all
parties. In general, and except as otherwise determined by the Committee, the
provisions of the Plan shall be deemed to supersede the provisions of this
Agreement to the extent of any conflict between the Plan and this Agreement.    
(d)   Any notice hereunder to IBC shall be addressed to it at Interstate
Bakeries Corporation, Compensation Committee, 12 East Armour Blvd., Kansas City,
Missouri 64111, Attention: Corporate Secretary. Any notice hereunder to the
Optionee shall be addressed to him or her at the address set forth below,
subject to the right of either party at any time hereafter to designate in
writing a different address.     (e)   The Committee may at any time
unilaterally amend the terms and conditions pertaining to the Option, provided,
however, that any such amendment which is adverse to the Optionee shall require
the Optionee’s written consent. Any other amendment of this Agreement shall
require a written agreement executed by both parties.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, IBC has caused this Agreement to be executed by its
duly authorized officer and the Optionee has executed this Agreement to be
effective as of the effective date of the Option.

        INTERSTATE BAKERIES CORPORATION         By:      

--------------------------------------------------------------------------------

        ACCEPTED AND AGREED TO:         By:      

--------------------------------------------------------------------------------

    Optionee         Address:      

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

5